Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Duty to Disclose
The applicant is reminded of their duty to disclose prior art and inventions.  It appears the applicant has prior public disclosures of a number of socket heating inventions which may overlap significantly with the instant invention.  See the attached 892 form.
A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application.  See 37 C.F.R. 1.56

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 10, 16-17 is/are objected to because of the following informalities:  
In regard to claim 10, “and combinations thereof” should be “or combinations thereof” since this is a closed Markush group.	
In regard to claims 16-17, because a range is claimed, the term “about” should be removed.  The range itself performs the function of the term ‘about’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bomkamp (2015/0351941A1) in view of Augustine (6010528).

In regard to claim 1, Bomkamp discloses a temperature regulation system for a prosthetic limb (Fig. 1, pain reducing and eliminating prosthetic device 10) comprising, 
a battery attached to the prosthetic limb (Figs. 37, battery 160 can be housed in container 400 on structural member 410), 
a temperature regulation element (Fig. 3, heating coil 180 740) configured to provide heating and cooling (Figs. 3 + 37, heating coil 180 and fan 740 are both attached to temperature probe 170 via battery 160),    
and an electrical connection connecting a battery and the temperature regulation element (Fig. 3, battery 160 is electrically connected to heating coil 180 and fan 740 via electronics wiring 55).  
However, Bomkamp does not teach a thermally conductive element at the distal end of the prosthetic limb as claimed (this is interpreted as best understood to refer to a heat spreader/sink).
Augustine teaches a thermally conductive component (heat sink plate 80) at a distal end of the prosthetic limb (fig 13, socket is interpreted as prosthetic limb) which is connected to a thermal regulation element 84 (fig 13) and configured to provide heating and cooling to the prosthetic limb (capable of by transferring heat since this is the purpose of a heat sink).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the thermally conductive component of Augustine in the socket of Bomkamp because the heat sink increases the contact surface area to increase the opportunity for heat transfer (known function of a heat sink).
In regard to claim 2, Bomkamp meets the claim limitations as discussed in the rejection of claim 1 and further teaches the temperature regulation element is selected from the group consisting of a resistive heater 180, a heat exchanger, a fluid heating or cooling system, a gel heating or cooling system, a chemical heating or cooling system, a fan (Fig. 37, internal fan 740), and combinations thereof.
In regard to claim 5, Bomkamp meets the claim limitations as discussed in the rejection of claim 1 and further teaches a pump (Fig. 1, vacuum pump 8)
In regard to claim 6,  Bomkamp meets the claim limitations as discussed in the rejection of claim 1 and further teaches a network of temperature regulation elements configured to be attached at a plurality of points along a surface of the prosthetic (Fig. 37, heating coil 180 with plural portions 180a, 180b, …, 180n) 
In regard to claim 7, Bomkamp meets the claim limitations as discussed in the rejection of claim 1 and further teaches a control system configured to maintain the prosthetic limb at approximately a constant temperature (Fig. 3, see also paragraph 0046, microprocessor 240 maintains the socket at a constant temperature until new heat control settings are received from the fob 50).  
In regard to claim 8, Bomkamp meets the claim limitations as discussed in the rejection of claim 7 and further teaches the control system comprises a user control (Fig. 1, wireless transmitter fob 50)
In regard to claim 9, Bomkamp meets the claim limitations as discussed in the rejection of claim 7 and further teaches the control system comprises a temperature sensor (Fig. 3, temperature probe 170) 
In regard to claim 10, Bomkamp meets the claim limitations as discussed in the rejection of claim 9 and further teaches the temperature sensor is selected from a group consisting of infrared sensors, thermocouples, resistance temperature detectors, thermistors, and combinations thereof (Fig. 3, see also paragraph 0041, thermocouple temperature probe 170) 
In regard to claim 11,  Bomkamp meets the claim limitations as discussed in the rejection of claim 7 and further teaches the control system includes a regulator (paragraph 0046, microprocessor 240 maintains the socket at a constant temperature until new heat control settings are received from the fob 50).
In regard to claim 13, Bomkamp meets the claim limitations as discussed in the rejection of claim 1 and further teaches the battery 160 is located near a socket of the prosthetic limb (Fig. 37, battery 160 located in container 400 near prosthetic socket)
In regard to claim 14, Bomkamp meets the claim limitations as discussed in the rejection of claim 1 and further teaches the battery 160 is located external to the prosthetic limb (Fig. 37, battery 160 located in container 400 external to prosthetic socket)
In regard to claim 15, Bomkamp meets the claim limitations as discussed in the rejection of claim 1 and further teaches a method of heating or cooling a prosthetic limb comprising attaching the temperature regulation system of claim 1 to the prosthetic limb (Fig. 1, pain reducing and eliminating prosthetic device 10 attached to prosthesis portion 20)
In regard to claim 16, Bomkamp meets the claim limitations as discussed in the rejection of claim 15 and further teaches the temperature regulation system maintains a temperature of the prosthetic limb between about 60-100°F (Fig. 5, see also paragraph 0046, microprocessor 240 maintains the heating coil 180 at 90°F by default).  
In regard to claim 17, Bomkamp meets the claim limitations as discussed in the rejection of claim 15 and further teaches the temperature regulation system maintains a temperature of a socket of the prosthetic limb between about 90-93°F (Fig. 5, see also paragraph 0046, microprocessor 240 maintains the heating coil 180 at 90°F by default).  
In regard to claim 18, Bomkamp meets the claim limitations as discussed in the rejection of claim 1 and further teaches a prosthetic limb comprising the temperature regulation system of claim 1 (Fig. 1, pain reducing and eliminating prosthesis socket device 10 includes prosthesis portion 20).   

Claim 3 is rejected under 35 U.S.C. 103(a) as obvious over 2015/0351941 A1 (Bomkamp) in view of Augustine (6010528) and alternatively, further in view of 2018/0035569 A1 (Harrington).

In regard to claim 3, Bomkamp meets the claim limitations as discussed in the rejection of claim 2 and further teaches the temperature regulation element is selected from the group consisting of a heat exchanger, a fluid heating system, a fluid cooling system, and combinations thereof (Fig. 37, internal fan ventilating system, see also paragraph 0072, fan moves air outside the socket to the interior of the socket to cool temperature; air is a fluid) 
Alternatively, Harrington, a liquid cooling system for computers, teaches the temperature regulation element is selected from the group consisting of a heat exchanger, a fluid heating system, a fluid cooling system, and combinations thereof (Fig. 1, liquid heat exchanger 1).  
Therefore, it would have been obvious to one having ordinary skill in the art of heat exchangers at the time the invention was made, to modify the device in Bomkamp to include a liquid heat exchanger as taught and suggested by Harrington, to transfer heat more efficiently in and out of the prosthesis (Harrington, paragraph 0005, water has about 4000 times more heat capacity than air). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 2015/035194 A1 (Bomkamp) in view of Augustine (6010528) and further in view of 2018/0035569 A1 (Harrington).

In regard to claim 4, Bomkamp meets the claim limitations as discussed in the rejection of claim 1.
However, Bomkamp is does not teach a tube and a reservoir for a fluid
Harrington discloses a tube (Fig. 1, fluid connector 2) and a reservoir for a fluid (Fig. 1, chamber 6 contains heated fluid).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Bomkamp with a tube and fluid reservoir, as taught by Harrington, to transfer heat more efficiently in and out of the prosthesis (Harrington, paragraph 0005, water has about 4000 times more heat capacity than air).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 2015/0351941 A1 (Bomkamp) in view of Augustine (6010528) and further in view of 2018/0168830 A1 (Evans). 

In regard to claim 12, Bomkamp meets the claim limitations as discussed in the rejection of claim 1.  
However, Bomkamp does not teach the prosthetic limb is metallic.
Evans, an arm prosthesis, teaches the prosthetic limb is metallic (Fig. 1, prosthetic arm apparatus 10, see also paragraph 0210, parts of the prosthetic arm may be made of aluminum, titanium, or steel).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Bomkamp with a metallic prosthetic limb, as taught by Evans, to increase strength where desired (Evans, paragraph 0210). 
Response to Amendment
In regard to the 102(a)(2) rejection of claims 1, 2, 5-11 and 13-18 as anticipated by Bomkamp (2015/0351941A1), the applicant’s arguments have been fully considered but are all directed toward new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claims 3-4 over Bomkamp in view of Harrington (2018/0035569A1), the applicant’s arguments have been fully considered but are all directed toward new claim limitations which have been addressed above.
 In regard to the 103(a) rejection of claim 12 over Bomkamp in view of Evans (2018/0168830A1), the applicant’s arguments have been fully considered but are all directed toward new claim limitations which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774